DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 20070138941) in view of Lee et al. (US 20170243978).
Regarding claim 1, Jin discloses (Figs. 1-8) a display device comprising a transistor (combination of 102, 104, and 106), a first conductive layer (104), a second conductive layer (106b), and a third conductive layer (106a), wherein the transistor comprises a plurality of semiconductor layers (102, 302), wherein the number of the plurality of semiconductor layers is greater than 2 and less than or equal to 50 (section 0025), wherein each of the plurality of semiconductor layers comprises a channel formation region (102a), a first region (102b), and a second region (102b), wherein the channel formation region (102a) of each of the plurality of semiconductor layers is between the first region (102b) and the second region (102b) when seen from above, wherein the channel formation region of each of the plurality of semiconductor layers comprises a metal oxide (section 0038), wherein the metal oxide comprises at least indium 
wherein the first region (102b) overlaps with the second conductive layer (106b) and does not overlap with the first conductive layer (104), wherein the second region (102b) overlaps with the third conductive layer (106a) and does not overlap with the first conductive layer (104), wherein the third conductive layer (106a) is in contact with the plurality of semiconductor layers (102),
wherein the third conductive layer (106a) is configured to transmit visible light (section 0040; ITO), and wherein the second region (102b) and the third conductive layer (106a) in a stacked state are configured to transmit visible light (sections 0025, 0035, 0038, 0040).
	Jin does not necessarily disclose a channel width of the transistor is greater than or equal to 30 µm and less than or equal to 1000 µm.
	Lee discloses (Figs. 1-16B) a channel width of the transistor is greater than or equal to 30 µm and less than or equal to 1000 µm (sections 0058-0059). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee to improve the electrical characteristic of the transistor. 
Regarding claim 2, Jin does not necessarily disclose a width of the channel formation region of each of the plurality of semiconductor layers is greater than or equal to 2 µm and less than or equal to 300 µm.
Lee discloses (Figs. 1-16B) a width of the channel formation region of each of the plurality of semiconductor layers is greater than or equal to 2 µm and less than or equal to 300 µm (sections 0058-0059, 0071). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee to improve the electrical characteristic of the transistor.

Regarding claim 6, Jin discloses (Figs. 1-8) a display device comprising a transistor (combination of 102, 104, and 106), a first conductive layer (104), a second conductive layer (106b), and a third conductive layer (106a), wherein the transistor comprises a plurality of semiconductor layers (102, 302), wherein each of the plurality of semiconductor layers comprises a channel formation region (102a), a first region (102b), and a second region (102b), wherein the channel formation region (102a) of each of the plurality of semiconductor layers is between the first region (102b) and the second region (102b) when seen from above, wherein the channel formation region of each of the plurality of semiconductor layers comprises a metal oxide (section 0038), wherein the metal oxide comprises at least indium or zinc (section 0038), wherein the channel formation region of each of the plurality of semiconductor layers comprises a region overlapping with the first conductive layer (104), wherein the first region (102b) overlaps with the second conductive layer (106b) and does not overlap with the first conductive layer, wherein the second region (102b) overlaps with the third conductive layer (106a) and does not overlap with the first conductive layer, wherein the third conductive layer (106a) is in contact with the plurality of semiconductor layers, and wherein the third conductive layer is configured to transmit visible light  (sections 0025, 0035, 0038, 0040).
Jin does not necessarily disclose a channel width of the transistor is greater than or equal to 30 µm and less than or equal to 1000 µm.

Regarding claim 7, Jin does not necessarily disclose a width of the channel formation region of each of the plurality of semiconductor layers is greater than or equal to 2 µm and less than or equal to 300 µm.
Lee discloses (Figs. 1-16B) a width of the channel formation region of each of the plurality of semiconductor layers is greater than or equal to 2 µm and less than or equal to 300 µm (sections 0058-0059, 0071). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee to improve the electrical characteristic of the transistor.
Regarding claim 10, Jin discloses (Figs. 1-8) a liquid crystal element (315), wherein the liquid crystal element is a light-scattering liquid crystal element, and wherein the liquid crystal element scatters light when being on and transmits light when being off (sections 0024, 0029-0032).
Regarding claim 11, Jin discloses (Figs. 1-8) a fourth conductive layer (108) over the plurality of semiconductor layers (102, 302), wherein the second conductive layer (106b) overlaps with the fourth conductive layer. 
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Lee in view of Morosawa et al. (US 20110240998).

Jin does not necessarily disclose the first region and the second region have electrical resistance lower than electrical resistance of the channel formation region, and wherein the first region and the second region comprise boron or phosphorus.
Morosawa discloses (Figs. 1-37) the first region (21) and the second region (21) have electrical resistance lower than electrical resistance of the channel formation region (20), and the first region and the second region comprise boron or phosphorus (sections 0147, 0149, 0153). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Morosawa to obtain a low resistance material to have an element characteristic stabilized.
Regarding claim 8, Jin discloses (Figs. 1-8) the first region (102b) is one of a source region and a drain region of the transistor, wherein the second region (102b) is the other of the source region and the drain region of the transistor.
Jin does not necessarily disclose the first region and the second region have electrical resistance lower than electrical resistance of the channel formation region, and wherein the first region and the second region comprise boron or phosphorus.
Morosawa discloses (Figs. 1-37) the first region (21) and the second region (21) have electrical resistance lower than electrical resistance of the channel formation region (20), and the first region and the second region comprise boron or phosphorus (sections 0147, 0149, 0153). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Lee in view of Kuwabara (US 20120188478).
Regarding claim 4, Jin does not necessarily disclose the display device is configured to perform display by a field-sequential driving method.
Kuwabara discloses (section 0177) the display device is configured to perform display by a field-sequential driving method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kuwabara to obtain a color display without using a color filter. 
Regarding claim 9, Jin does not necessarily disclose the display device is configured to perform display by a field-sequential driving method.
Kuwabara discloses (section 0177) the display device is configured to perform display by a field-sequential driving method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kuwabara to obtain a color display without using a color filter. 
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES S CHANG/Primary Examiner, Art Unit 2871